902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rashad Kahill WASIM, Plaintiff-Appellant,v.PRINCE WILLIAM ADULT DETENTION CENTER;  Richard G.Kiekbusch, Superintendent;  Mary Sue Terry,Defendants-Appellees.
No. 89-6786.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1990.Decided April 23, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (C/A No. 89-481-AM)
Rashad Kahill Wasim, appellant pro se.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Rashad Kahill Wasim appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.*   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 Wasim contends before this Court that he never received notice of the district court's May 25, 1989 order requiring him to pay a partial filing fee of $21.00.  That order advised Wasim that he must explain within thirty days of the order the withdrawals of money from his account, as well as any special circumstances which would warrant excusing him from payment of the fee.  We note that the record indicates that a copy of the order was sent to Wasim.  Nevertheless, because the district court's order dismissed the case without prejudice, Wasim is free to refile the claim